 



Exhibit 10.20
Maxygen, Inc.
Summary of Non-Employee Director Compensation
(effective February 29, 2008)
Annual Retainer
     Non-employee directors of Maxygen, Inc. (the “Company”) are paid an annual
retainer of $25,000. The Chairs of the Audit Committee, Compensation Committee,
and Strategy Committee receive an additional annual retainer of $15,000. The
Chair of the Board receives an additional annual retainer of $20,000.
Meeting Fees
     Each non-employee director of the Company receives a meeting fee of $2,500
for each regularly scheduled Board meeting attended and $1,000 for each
Committee meeting attended. No additional amounts are currently payable for
special assignments.
Equity Compensation
New Non-Employee Directors
     Non-employee directors of the Company receive nondiscretionary, automatic
grants of options to purchase 20,000 shares of Company common stock on the date
that the director first is appointed or elected to the Board.
Continuing Non-Employee Directors
     Non-employee directors of the Company receive nondiscretionary, automatic
grants of options to purchase 17,500 shares of Company common stock each year on
the date of the first meeting of the Board immediately following each annual
meeting of stockholders of the Company (even if held on the same day as the
meeting of stockholders); provided that the director both (a) is a non-employee
director on that date, and (b) has continuously served as a director for longer
than six months.
     The initial grants and the subsequent grants are made under the Company’s
1999 Nonemployee Directors Stock Option Plan and/or the Company’s 2006 Equity
Incentive Plan. Both the initial grants and each of the subsequent grants vest
in full and are immediately exercisable on the date of grant, subject to the
Company’s right to repurchase the underlying shares. For the initial grants,
such right of repurchase generally lapses as to 25% of the underlying shares on
each of the first four anniversaries of the date of grant while the right of
repurchase for the subsequent grants generally lapses in full on the first
anniversary of the date of grant, in each case provided the director continues
as a director of the Company. Upon a change in control of the Company (as
defined in the 1999 Non-employee Directors Stock Option Plan), each option
granted to a non-employee director will vest in full immediately and
automatically and any repurchase right will lapse in full immediately and
automatically.

 